EXHIBIT 10.1

 

ASSIGNMENT AND LICENSE AGREEMENT

 

This ASSIGNMENT AND LICENSE AGREEMENT (this “Agreement”) is dated as of
November 1, 2004, and is between CHROMODYNAMICS, INC., a Pennsylvania
corporation (“CDI”), SPECTRAL MOLECULAR TECHNOLOGIES, INC., a Nevada corporation
(“Spectral”), and Daniel L. Farkas, Miriam Farkas, Elliott Wachman and Jill
Wachman (these four individuals, collectively, the “Inventors”).

 

RECITALS

 

WHEREAS, CDI is the exclusive licensee of the technology described on Exhibit A
attached hereto (the “CMU Technology”) pursuant to that certain License
Agreement (the “CMU License Agreement”), dated as of June 25, 1998, between
Carnegie Mellon University (“CMU”) and CDI; and

 

WHEREAS, the Inventors are the inventors of and own all right, title and
interest in and to the spectral/hyperspectral endoscopic system, utilizing an
acousto-optic tunable filter (AOTF) based implementation, described on Exhibit B
attached hereto (the “Endoscopic Invention”); and

 

WHEREAS, Spectral is a start-up corporation that has not yet raised any capital,
and Daniel L. Farkas is the Chairman and will be a shareholder of Spectral; and

 

WHEREAS, Spectral desires to license the CMU Technology and receive an
assignment of the Endoscopic Invention on the terms and conditions set forth
herein; and

 

WHEREAS, CDI and the Inventors are willing to have CMU directly license the CMU
Technology to Spectral or have CDI sublicense the CMU Technology to Spectral and
have the Inventors assign the Endoscopic Invention to Spectral on the terms and
conditions set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

“Affiliate” means any person, firm, corporation (including, without limitation,
service corporation and professional corporation), partnership (including,
without limitation, general partnership, limited partnership and limited
liability partnership), limited liability company, joint venture, business
trust, association or other entity that now or in the future, directly or
indirectly, controls, is controlled by or is under common control with a party.
For purposes of the foregoing, “control” means, with respect to: (a) a
corporation, the ownership, directly or indirectly, of greater than fifty
percent (50%) of the voting power to elect the directors thereof; and (b) any
other entity, managerial control by virtue of a written agreement or otherwise.

 

“CMU Patent Rights” means all valid claims in all patent applications, and all
continuing and divisional patent applications, continuations-in-part,
divisionals, prolongations and reissue applications claiming priority to such
applications, and all patents issuing therefrom or

 

Portions marked with {***} have been omitted pursuant to a Request for
Confidential Treatment and were filed separately with the Commission.



--------------------------------------------------------------------------------

subsequent improvements thereto, whether U.S. or foreign, which at any time may
be granted, relating to the CMU Technology.

 

“CMU Product” means any product that, but for this Agreement, the manufacture,
use or sale of which would constitute an infringement of the unexpired CMU
Patent Rights.

 

“Endoscopic Patent Rights” means all valid claims in all patent applications,
and all continuing and divisional patent applications, continuations-in-part,
divisionals, prolongations and reissue applications claiming priority to such
applications, and all patents issuing therefrom, or subsequent improvements
thereto, whether U.S. or foreign, which at any time may be granted relating to
the Endoscopic Invention.

 

“Endoscopic Product” means any product that, but for this Agreement, the
manufacture, use or sale of which would constitute an infringement of the
unexpired Endoscopic Patent Rights.

 

“Default” means the breach of a material term of this Agreement.

 

“Fiscal Quarter” means each period of three months ending on
March 31, June 30, September 30 and December 31.

 

“Net Sales” means the total gross revenues actually received by Spectral or its
Affiliates or their licensees or sublicensees from the sales of Products to
Third Parties, less deductions for the following, to the extent actually paid or
allowed with respect to such sales:

 

(a) sales and excise taxes and duties (including import duties) paid or allowed
by a selling party and any other governmental charges imposed upon the
manufacture or sale of the Product, after giving effect to any rebates or
refunds relating to such taxes or duties received by Spectral; and

 

(b) normal and customary trade, quantity and cash discounts (up to the amount
normal and customary for early payment of invoices); and

 

(c) allowances, chargebacks and credits to Third Parties on account of rejected,
damaged, or returned Products; and

 

(d) outbound transportation prepaid or allowed.

 

If (i) a Product is sold by Spectral or an Affiliate or their licensees or
sublicensees as one of a number of items without a separate price; (ii) the
consideration for the Product includes any non-cash element; or (iii) the
Product is transferred by Spectral or an Affiliate or their licensees or
sublicensees in any manner other than an invoiced sale (excluding contributions
of Products to governmental or private organizations), the Net Sales price
applicable to any such transaction will be deemed to be Spectral’s average Net
Sales price for the Product at that time in the relevant jurisdiction. Net Sales
shall not include any amounts received for microscopes or other equipment sold
in conjuction with Products that do not include the CMU Technology or Endoscopic
Invention.

 

2



--------------------------------------------------------------------------------

“Products” means Endoscopic Products and CMU Products.

 

“Term” is defined in Section 9.1.

 

“Third Party” means any person or entity other than CDI, Spectral, the Inventors
and their respective Affiliates.

 

ARTICLE 2

GRANT OF RIGHTS

 

Section 2.1 Endoscopic Invention. The Inventors hereby assign and transfer to
Spectral all of their right, title and interest in and to the Endoscopic
Invention and Endoscopic Patent Rights, free and clear of all liens, claims or
encumbrances. CDI hereby acknowledges and consents to the foregoing assignment
of the Endoscopic Invention and Endoscopic Patent Rights and releases and
assigns to Spectral any claims to or rights it may now or in the future have in
the Endoscopic Invention and Endoscopic Patent Rights. The Inventors and CDI
hereby jointly and severally agree to indemnify and hold harmless Spectral and
its shareholders against any claim made by CDI, any CDI shareholder or CMU based
on the assignment pursuant to this Section 2.1.

 

Section 2.2 CMU Technology. CDI and the Inventors shall use their commercially
reasonable best efforts to assist Spectral, at Spectral’s cost and expense, in
acquiring a direct, exclusive, worldwide license from CMU of the CMU Technology
for use in developing and commercializing the Endoscopic Invention and otherwise
for use in developing and commercializing dermoscopic applications and devices
and other imaging applications and devices for ultimate clinical use
(collectively, the “Endoscopic Applications”). If Spectral is unable to obtain a
direct, exclusive, worldwide license from CMU of the CMU Technology on or before
January 15, 2005, then CDI shall, subject to the terms of this Agreement, grant
as of that date to Spectral an exclusive, worldwide sublicense to develop,
manufacture, market, distribute, import, offer for sale and sell CMU Products,
both on its own and through one or more Affiliates, distributors and
sublicensees, for the Endoscopic Applications; provided, however, that the
sublicense to the CMU Technology, if granted by CDI to Spectral pursuant to this
Section 2.2, will terminate immediately upon the termination of the CMU License
Agreement. Upon any sublicense to Spectral under this Section 2.2, Spectral
shall assume, along with CDI, all of CDI’s obligations under the CMU License
Agreement. CDI shall use its commercially reasonable best efforts to maintain
the CMU License Agreement in full force and effect and shall promptly notify
Spectral in writing of any prospective or actual default thereunder by CDI. CDI
shall also use its commercially reasonable best efforts to obtain CMU’s
agreement to enter into a direct license with Spectral having the same terms and
conditions as the CMU License Agreement in the event that agreement is
terminated by CMU due to a default by CDI. Spectral may sublicense the rights
granted in this Section 2.2; provided, however, that Spectral shall obtain CDI’s
prior written consent, which consent shall not be unreasonably withheld or
delayed, in the case of any sublicense to an entity other than an Affiliate of
Spectral.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS

 

Section 3.1 Development of Products. Spectral shall, at its sole cost and
expense, use commercially reasonable efforts to develop and commercialize the
Products, in the area of medical applications and such other areas, if any, as
Spectral in its sole discretion shall determine. Spectral shall provide a
written report to the Inventors every year during the Term, stating in
reasonable detail all significant progress achieved and material difficulties
encountered since the last such report in the development of Products. The
parties acknowledge that (i) the Endoscopic Invention and the CMU Technology are
at an early stage of development and are not yet ready for clinical development,
and (ii) Spectral will need to raise significant capital before it can carry out
substantial development activities with respect to the Endoscopic Invention and
the CMU Technology. CDI and the Inventors acknowledge that Spectral intends to
own, acquire and develop other technologies in the spectral or molecular imaging
field having medical or other applications and that these technologies shall not
be subject to the terms of this Agreement.

 

Section 3.2 Manufacturing of Products. Spectral shall, at its sole cost and
expense, manufacture, or have manufactured, the Products.

 

Section 3.3 Marketing of Products. Spectral will control and make all decisions
regarding the strategy and tactics of marketing, selling and otherwise
commercializing the Products, including, without limitation, the method of sales
and distribution, organization and management of sales and marketing, packaging
and labeling, and other terms and conditions for such sales and marketing.
Spectral may designate and appoint one or more Third Parties to act as its agent
in connection with the marketing, sale and distribution of the Products.

 

Section 3.4 SBIR/NIH Grant. Elliot Wachman and Daniel L. Farkas are
co-investigators (PI and co-PI) under a CDI-sponsored SBIR/NIH $100,000 Phase I
grant for endoscopy research related to the Endoscopic Invention and the CMU
Technology. Upon successful completion of the Phase I research project, CDI
shall permit Spectral to join it as co-applicant organization and shall use its
commercially reasonable efforts to obtain a Phase II SBIR/NIH grant for
additional research in this area, or shall allow Spectral to become the lead
applicant organization in case CDI becomes ineligible for submitting an SBIR
application.

 

Section 3.5 Elliott Wachman Consulting. Elliott Wachman shall make reasonable
efforts to be available to provide off-site consulting services to Spectral, as
Spectral may reasonably request from time to time, to assist Spectral in
performing its obligations under this Agreement. The terms and conditions,
including the scope of services and compensation, will be negotiated in good
faith by Spectral and Elliott Wachman, who will in no event be required to
provide, or be requested by Spectral to provide, more than 20 days per year of
consulting services hereunder. Spectral shall have no obligation to retain
Elliott Wachman to provide any of the foregoing services.

 

4



--------------------------------------------------------------------------------

ARTICLE 4

PAYMENTS; ACCOUNTING

 

Section 4.1 Reimbursement of Endoscopic Invention Legal Fees. Spectral shall,
within thirty (30) days of the date hereof, (i) pay to CDI (who shall allocate a
portion of this payment to the Inventors as the Inventors and CDI shall agree
among them) five thousand five hundred twenty-two dollars ($5,522) for legal
fees incurred in connection with the Endoscopic Invention, and (ii) pay to Ed
Penkoske, Esq., on behalf of CDI and the Inventors, the sum of two thousand four
hundred thirty-one dollars and twenty-five cents ($2,431.25) plus such
additional amounts incurred or billed by Mr. Penkoske in connection with the
Endoscopic Patent Rights through the date of execution of this Agreement;
provided, however, that Spectral’s obligations under clause (ii) of this
Section 4.1 will in no event exceed three thousand two hundred seventy-eight
dollars ($3,278) and CDI shall promptly pay any remaining amounts owing to
Mr. Penkoske for that period.

 

Section 4.2 Spectral Financing. Spectral shall use its commercially reasonable
diligence to obtain four hundred thousand dollars ($400,000) or more in
aggregate financing from all sources (including, without limitation, debt,
equity financing, financing in kind and grants from governmental or other
agencies) within eighteen (18) months from the date of this Agreement. Upon
raising an aggregate of two hundred fifty thousand dollars ($250,000) or more,
Spectral shall promptly pay (i) sixteen thousand two hundred dollars ($16,200)
to the Inventors (to be divided equally among them), and (ii) forty thousand
dollars ($40,000) to CDI or, at Spectral’s election, to third parties to
purchase equipment, in either case to be used solely to conduct spectral
endoscopy-related research activities in support of the Phase II SBIR grant
described in Section 3.4.

 

Section 4.3 Endoscopic Sublicensing Fees. Spectral shall pay to the Inventors
{***} for each license of the Endoscopic Invention granted by Spectral to any
Third Party. Spectral shall pay all amounts due to the Inventors under this
Section 4.3 within thirty (30) days of the date Spectral receives the underlying
sublicensing fees from the Third Party sublicensee. All payments made by
Spectral to the Inventors under Article 4 will be paid in equal amounts to the
Inventors and will be subject to offset by Spectral for all amounts that
Spectral is required to pay to Third Parties or expenses incurred by Spectral in
defending against any claim by a Third Party of ownership of the Endoscopic
Invention or infringement by the Endoscopic Invention or that are otherwise owed
by the Inventors to Spectral pursuant to the terms of this Agreement.

 

Section 4.4 Royalties.

 

(a) Spectral shall pay to the Inventors {***}. Spectral shall, in the case of a
direct license with CMU, pay a total of not more than {***} to CMU and CDI, with
CDI to receive {***}. Spectral shall, in the case of a sublicense from CDI, pay
CDI {***}.

 

(b) Spectral shall pay to CDI or the Inventors, as the case may be, the
royalties payable under Section 4.4 no later than thirty (30) days following the
end of each Fiscal Quarter. All payments must be accompanied by a written report
showing for the Fiscal Quarter for which the royalty payment applies: (i) the
Net Sales of each Product (along with a detailed description of the calculation
thereof); and (ii) the royalties payable pursuant to Section 4.4.

 

5



--------------------------------------------------------------------------------

With respect to Net Sales of Products that are made in a currency other than the
U.S. Dollar, Spectral shall state the Net Sales and royalties payable hereunder
in the domestic currency of the country in which the Net Sales were made,
together with the U.S. Dollar equivalent, based on the exchange rate specified
by Section 4.4(c).

 

(c) In making currency conversions pursuant to Section 4.4(b), Spectral shall
use the average of the U.S. Dollar equivalent exchange rate as published in The
Wall Street Journal for the first and last business day of the applicable Fiscal
Quarter.

 

(d) Spectral shall use commercially reasonable efforts to require each licensee
of the Endoscopic Invention or sublicensee of CMU Technology to pay directly to
CDI, or the Inventors, as the case may be, royalties on Net Sales of the
Products by such licensee or sublicensee, which royalties will be computed and
payable in accordance with this Section 4.4. Spectral and each licensee of the
Endoscopic Invention or sublicensee of the CMU Technology will be jointly and
severally liable for royalties on Net Sales of the Products by such licensee or
sublicensee.

 

(e) Spectral shall have no obligation to make any payments to CDI (or any
successor in interest to CDI) under Article 4 that would otherwise be payable
with respect to any period after CDI sells all or substantially all of its
assets or merges or completes any other similar transaction in which its current
shareholders own less than 50% of the surviving entity. However, each of
Spectral’s obligations to the Inventors under Article 4 shall remain unchanged.

 

Section 4.5 Confidential Financial Information. CDI and the Inventors shall
treat all financial information pertaining to this Agreement as confidential and
shall not disclose any of this information to any third party.

 

ARTICLE 5

PATENTS

 

Section 5.1 Patent Filings, Prosecution and Maintenance. Spectral shall use
commercially reasonable efforts in the filing, prosecution and maintenance of
the Endoscopic Patent Rights for the U.S. and such other territories as Spectral
shall determine in its sole discretion, using patent counsel of its choice.
Spectral shall furnish to the Inventors in a timely manner copies of all
material documents relating to, and shall consult with the Inventors concerning,
the preparation, filing, prosecution and maintenance of the Endoscopic Patent
Rights. Spectral shall provide the Inventors with copies of any proposed
submissions in connection with the prosecution and maintenance of the Endoscopic
Patent Rights for review and comment prior to filing, and shall take into
account the Inventors’ comments related thereto and incorporate or act on such
comments to the extent deemed appropriate and reasonable by Spectral and its
patent counsel. The Inventors shall treat as confidential all information
provided to them for Spectral under this Section 5.1 and shall not disclose any
of this information to any third party.

 

Section 5.2 Infringement Actions by Third Parties. If CDI, the Inventors,
Spectral or their respective Affiliates, or Spectral’s licensees, distributors
or customers are sued or threatened with suit by a Third Party for infringement
of a Third Party patent or for

 

6



--------------------------------------------------------------------------------

misappropriation of any Third Party know-how, proprietary, technical or
confidential information because of Spectral’s use or license of the Endoscopic
Invention or the development, manufacture or commercialization of Endoscopic
Products (each, an “Infringement Action”), such party shall promptly notify the
other parties in writing. The Inventors will have the first right, but not the
obligation, to defend each Infringement Action, using counsel reasonably
acceptable to Spectral. The Inventors shall notify Spectral in writing, within
thirty (30) days of becoming aware of an Infringement Action, whether or not the
Inventors will defend the Infringement Action. If the Inventors elect not to
defend the Infringement Action, Spectral shall defend the Infringement Action,
in which case the Inventors shall provide all assistance reasonably requested by
Spectral, at no cost to Spectral. The party defending an Infringement Action
shall take into account the other party’s comments relating to such Infringement
Action to the extent reasonable. No party may settle or consent to an adverse
judgment with respect to an Infringement Action without the express written
consent of the other parties (such consent not to be unreasonably withheld or
delayed).

 

Section 5.3 Enforcement of Endoscopic Patent Rights.

 

(a) In the event that CDI, the Inventors or Spectral becomes aware of actual or
threatened infringement of the Endoscopic Patent Rights, such party shall
promptly notify the other parties in writing of such infringement and supply the
other party with all evidence possessed by the notifying party pertaining to and
establishing said infringement. The Inventors will have the first right, but not
the obligation, to bring an infringement action against the alleged infringing
party, using counsel reasonably acceptable to Spectral. If the Inventors do not
commence an infringement action within thirty (30) days of the date the
Inventors become aware of the alleged infringement, Spectral shall have the
right to bring an infringement action against the alleged infringing party. The
party conducting the action will have full control over its conduct, including
the settlement thereof; provided, however, that no settlement of an action will
be made without the consent of the other party (which consent shall not be
unreasonably withheld or delayed) if such settlement would adversely affect such
party.

 

(b) All monies recovered upon the final judgment or settlement recovered
pursuant to this Section 5.3 will be divided among the parties as follows after
the party conducting the litigation first receives its legal fees and other
third party costs incurred in conducting such litigation: (i) the Inventors will
be entitled to an amount equal to the remaining amount of the final judgment or
settlement multiplied by {***}, and (ii) Spectral will be entitled to the
balance of the judgment or settlement.

 

ARTICLE 6

CONFIDENTIALITY

 

Section 6.1 Confidentiality and Non-Use Obligations.

 

(a) During the Term and for five (5) years thereafter without regard to the
means of termination, no party to this Agreement may, for any purpose other than
the purpose of this Agreement, reveal or disclose to any third party information
and materials disclosed by another party and marked as confidential or for which
the receiving party knows or has reason to

 

7



--------------------------------------------------------------------------------

know are or contain trade secrets or other proprietary information of the
disclosing party (“Confidential Information”) without first obtaining the
written consent of the disclosing party.

 

(b) Each party shall take all reasonable precautions to prevent the use or
disclosure of another party’s Confidential Information without first obtaining
the written consent of the disclosing party.

 

(c) The restrictions on the disclosure and use of Confidential Information
contained in this Article 6 do not apply to any information that:

 

(i) can be demonstrated by the recipient to have already been in its possession
at the time of disclosure by the disclosing party;

 

(ii) is or later becomes available to the public, as evidenced by documents
which are generally available; provided that such availability is not caused by
a breach of this Article 6;

 

(iii) is received from a Third Party having legitimate possession thereof and
the independent legal right to make such disclosure;

 

(iv) is developed by the receiving party entirely without reference to, or use
of, Confidential Information; or

 

(v) is required to be disclosed by law or government regulation.

 

Section 6.2 Press Releases and Public Announcements. No party may issue any
press release or other publicity materials, or make any public presentation with
respect to the specific terms or conditions of this Agreement without the prior
written consent of the other parties (such consent not to be unreasonably
withheld or delayed). The restrictions contained in this Section 6.2 do not
apply to disclosures that are limited to a general disclosure of the existence
of this Agreement and the parties to this Agreement or disclosures required by
law or regulation; provided that the disclosing party gives the other parties
reasonable advance notice of the proposed disclosure that is legally required,
including the text thereof.

 

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

 

Section 7.1 CDI’s Representations and Warranties. CDI represents and warrants to
Spectral that:

 

(a) CDI is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Pennsylvania and has full power to own its
properties and conduct the business presently being conducted by it, and is duly
qualified to do business in, and is in good standing under, the laws of all
states and nations in which its activities or assets require such status, except
in any case where the failure to be so qualified and in good standing would not
be material.

 

8



--------------------------------------------------------------------------------

(b) CDI has full right, power and authority to perform its obligations pursuant
to this Agreement, and this Agreement and the transactions contemplated hereby
have been duly and validly authorized by all necessary action on the part of
CDI. This Agreement has been duly and validly executed by CDI. Upon execution
and delivery of this Agreement, it will be the valid and binding obligation of
CDI, enforceable in accordance with its terms, subject to equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditor’s rights and remedies generally.

 

(c) The execution, delivery and performance of this Agreement do not, and the
consummation of the transactions contemplated herein will not, violate any law,
rule, regulation, order, judgment or decree binding on CDI or result in a breach
of any term of the certificate of incorporation or by-laws of CDI or any
contract, agreement or other instrument to which CDI is a party, except in each
case to an extent not material. No authorization is required by CDI for the
execution, delivery, or performance of this Agreement by CDI.

 

(d) To the best of CDI’s knowledge, the CMU License Agreement is in full force
and effect and is a valid, binding and enforceable agreement between CDI and
CMU; CDI currently is in compliance with all of the material terms of the CMU
License Agreement; and CDI has not received any notice of default from CMU under
the CMU License Agreement.

 

(e) CDI and the Inventors are the sole owners of the entire right, title and
interest in and to the Endoscopic Invention and no other person or entity has
any license, claim or other right or interest in or to the Endoscopic Invention.

 

(f) To the best of CDI’s knowledge, neither the CMU Technology nor the
Endoscopic Invention infringes, misappropriates or otherwise conflicts with any
intellectual property or other rights of any third party and CDI has not
received notice from any third party of any such claim.

 

(g) CDI is not aware of any infringement or misappropriation of the CMU
Technology or the Endoscopic Invention by any third party.

 

(h) There are no judicial, arbitral, regulatory or administrative proceedings or
investigations, claims, actions or suits relating to the CMU Technology or the
Endoscopic Invention pending against or, to the best of CDI’s knowledge,
threatened against CDI or its Affiliates in any court or by or before any
governmental body or agency and, to the best of CDI’s knowledge, no such
judicial, arbitral, regulatory or administrative proceedings or investigations,
actions or suits have been threatened against CDI or its Affiliates.

 

(i) CDI follows reasonable commercial practices common in the industry to
protect its proprietary and confidential information, including requiring its
employees, consultants and agents to be bound in writing by obligations of
confidentiality and non-disclosure, and requiring its employees, consultants and
agents to assign to it any and all inventions and discoveries discovered by such
employees, consultants and/or agents made within the scope of and during their
employment, and only disclosing proprietary and confidential information to
Third Parties pursuant to written confidentiality and non-disclosure agreements.

 

9



--------------------------------------------------------------------------------

Section 7.2 Representations and Warranties of Spectral. Spectral represents and
warrants to CDI and each Inventor that:

 

(a) Spectral is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has full corporate power to
own its properties and conduct the business presently being conducted by it, and
is duly qualified to do business in, and is in good standing under, the laws of
all states in which its activities or assets require such status, except in any
case where the failure to be so qualified and in good standing would not be
material.

 

(b) Spectral has full corporate right, power and authority to perform its
obligations pursuant to this Agreement, and this Agreement and the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of Spectral. This Agreement has been duly and
validly executed by Spectral. Upon execution and delivery of this Agreement, it
will be the valid and binding obligation of Spectral enforceable in accordance
with its terms, subject to equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditor’s
rights and remedies generally.

 

(c) The execution, delivery and performance of this Agreement do not, and the
consummation of the transactions contemplated herein will not, violate any law,
rule, regulation, order, judgment or decree binding on Spectral or result in a
breach of any term of the certificate of incorporation or by-laws of Spectral or
any contract, agreement or other instrument to which Spectral is a party, except
in each case to an extent not material. No authorization is required by Spectral
for the execution, delivery, or performance of this Agreement by Spectral.

 

(d) Spectral follows reasonable commercial practices common in the industry to
protect its proprietary and confidential information, including requiring its
employees, consultants and agents to be bound in writing by obligations of
confidentiality and nondisclosure, and requiring its employees, consultants and
agents to assign to it any and all inventions and discoveries discovered by such
employees, consultants and/or agents made within the scope of and during their
employment, and only disclosing proprietary and confidential information to
Third Parties pursuant to written confidentiality and nondisclosure agreements.

 

Section 7.3 Inventors’ Representations and Warranties. Each Inventor represents
and warrants to Spectral that:

 

(a) Upon execution and delivery of this Agreement, it will be the valid and
binding obligation of the Inventor, enforceable in accordance with its terms,
subject to equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditor’s rights and
remedies generally.

 

(b) The execution, delivery and performance of this Agreement does not, and the
consummation of the transactions contemplated herein will not, violate any
order, judgment or decree binding on the Inventor, or result in a breach of any
contract, agreement or other instrument to which the Inventor is a party or, to
the best of the Inventor’s knowledge, violate any law, rule or regulation
applicable to the Inventor, except in each case to an extent not material.

 

10



--------------------------------------------------------------------------------

(c) The Inventors are the sole owners of the entire right, title and interest in
and to the Endoscopic Invention and no other person or entity has any license,
claim or other right or interest in or to the Endoscopic Invention.

 

(d) To the best of the Inventor’s knowledge, neither the Endoscopic Invention
nor the CMU Technology infringes, misappropriates or otherwise conflicts with
any intellectual property or other rights of any third party and the Inventor
has not received notice from any third party of any such claim.

 

(e) The Inventor is not aware of any infringement or misappropriation of the
Endoscopic Invention or CMU Technology by any third party.

 

(f) There are no judicial, arbitral, regulatory or administrative proceedings or
investigations, claims, actions or suits relating to the Endoscopic Invention or
CMU Technology pending against or, to the best of the Inventor’s knowledge,
threatened against the Inventor or his or her Affiliates in any court or by or
before any governmental body or agency and, to the best of Inventor’s knowledge,
no such judicial, arbitral, regulatory or administrative proceedings or
investigations, actions or suits have been threatened against the Inventor or
his or her Affiliates.

 

Section 7.4 LIMITATION ON WARRANTIES. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, NO PARTY MAKES ANY REPRESENTATION OR WARRANTY TO ANY OTHER PARTY,
WHETHER EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND THE PARTIES SPECIFICALLY DISCLAIM ANY AND ALL IMPLIED OR
STATUTORY WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.

 

ARTICLE 8

INDEMNIFICATION; INSURANCE

 

Section 8.1 Indemnification.

 

(a) Spectral Indemnification. Spectral shall indemnify and hold forever harmless
each Inventor, CDI and their Affiliates, agents, directors, officers and
employees from and against any loss, damage, action, proceeding, expense or
liability (including reasonable attorneys’ fees) arising from or in connection
with: (i) the breach or inaccuracy of any representation or warranty made by
Spectral in this Agreement; (ii) the gross negligence or willful misconduct of
Spectral or its Affiliates or any of their agents, directors, officers or
employees; (iii) the development, manufacture, use, commercialization
(including, without limitation, promotion, distribution, advertising, offering
for sale, sale or other disposition, transfer, importation or exportation),
labeling, handling or storage of any Product; and (iv) any infringement claim or
action and/or any misappropriation claim or action, whether threatened or
asserted, that relates to the Endoscopic Invention or the CMU Technology, but
only to the extent that both (A) Spectral, its Affiliates, licensees or
sublicensees modify the Endoscopic Invention or CMU Technology following the
execution of this Agreement and (B) the unmodified Endoscopic Invention or CMU
Technology would not be subject to the same claims.

 

11



--------------------------------------------------------------------------------

(b) CDI Indemnification. CDI shall indemnify and hold forever harmless Spectral,
its Affiliates and each of their agents, directors, officers and employees from
and against any loss, damage, action, proceeding, expense or liability
(including reasonable attorneys’ fees) arising from or in connection with:
(i) the breach or inaccuracy of any representation or warranty made by CDI in
this Agreement; (ii) the gross negligence or willful misconduct of CDI or its
Affiliates or any of their agents, directors, officers or employees; and
(iii) except for claims and actions for which Spectral has an indemnification
obligation pursuant to Section 8.1(a), any infringement claim or action and/or
any misappropriation claim or action, whether threatened or asserted, that
relates to the Endoscopic Invention or CMU Technology.

 

(c) Inventor Indemnification. Each Inventor shall jointly and severally
indemnify and hold forever harmless Spectral, its Affiliates and each of their
agents, directors, officers and employees from and against any loss, damage,
action, proceeding, expense or liability (including reasonable attorneys’ fees)
arising from or in connection with: (i) the breach or inaccuracy of any
representation or warranty made by the Inventor in this Agreement; (ii) the
gross negligence or willful misconduct of the Inventor; and (iii) except for
claims and actions for which Spectral has an indemnification obligation pursuant
to Section 8.1(a), any infringement claim or action and/or any misappropriation
claim or action, whether threatened or asserted, that relates to the Endoscopic
Invention or CMU Technology.

 

Section 8.2 Procedure. The indemnities set forth in this Article 8 are subject
to the condition that the party seeking indemnification shall forthwith notify
the indemnifying party on being notified or otherwise made aware of a suit,
action or claim and that the indemnifying party defend and control any
proceedings, with the indemnified party being permitted to participate at the
indemnified party’s expense (unless a conflict of interest prevents
representation by joint counsel, in which event the indemnifying party shall pay
for the indemnified party’s counsel); provided that the indemnifying party may
not settle the suit or otherwise consent to any judgment in such suit without
the written consent of the indemnified party (such consent not to be
unreasonably withheld).

 

Section 8.3 DISCLAIMER. NO PARTY WILL BE LIABLE TO THE ANY OTHER PARTY FOR ANY
CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES OR EXPENSES, INCLUDING DAMAGES FOR
LOST PROFITS, LOSS OF OPPORTUNITY OR USE OF ANY KIND, SUFFERED BY THE OTHER
PARTY, WHETHER IN CONTRACT, TORT OR OTHERWISE.

 

Section 8.4 Insurance. During the Term and for a period of two (2) years
thereafter, Spectral shall obtain, or cause its licensee or sublicensee to
obtain at its sole cost and expense, liability insurance applicable to its
performance under this Agreement, that meets the following requirements:

 

(a) the insurance shall insure Spectral and any such licensee or sublicense
against all liability related to their activities relating to the development,
manufacture and sale of Products, including liability for bodily injury,
property damage or wrongful death; and

 

(b) the insurance must be in amounts that are reasonable and customary in the in
the medical device industry in the United States. Each such policy must include
a contractual

 

12



--------------------------------------------------------------------------------

endorsement naming each Inventor as an additional insured and require the
insurance carrier to provide each Inventor with no less than thirty (30) days’
written notice of any change in the terms or coverage of the policy or its
cancellation.

 

ARTICLE 9

TERM; TERMINATION

 

Section 9.1 Term. This Agreement will commence on the date hereof and will
continue until the later of 15 years from the date of this Agreement or the last
to expire of any of the Patent Rights (the “Term”), unless earlier terminated in
accordance with the provisions of Section 9.2.

 

Section 9.2 Termination of Agreement. This Agreement may be terminated prior to
the expiration of the Term:

 

(a) By mutual written consent of CDI, the Inventors and Spectral.

 

(b) By the Inventors upon thirty (30) days prior written notice to Spectral, if
Spectral (i) fails to raise four hundred thousand dollars ($400,000) or more, in
the aggregate from one or more debt or equity financings, financings in kind,
and grants from governmental or other agencies within eighteen (18) months of
the date of this Agreement and has not otherwise been able to undertake
development efforts for the CMU Technology or the Endoscopic Invention, or
(ii) fails to invest or make binding commitments to invest, within eighteen
(18) months of the date of this Agreement, one hundred sixty thousand dollars
($160,000) or more in the development and commercialization of Products under
this Agreement, as evidenced by proof reasonably acceptable to each Inventor.

 

(c) Upon written notice by a party if (i) another party is dissolved or
liquidates, unless such dissolution or liquidation results from a
reorganization, acquisition, merger or similar event, or (ii) bankruptcy or
insolvency proceedings, including any proceeding under Title 11 of the U.S.
Code, have been brought by or against another party and, in the event such a
proceeding has been brought against such party, remains undismissed for a period
of sixty (60) days, or an assignment has been made for the benefit of such
party’s creditors or a receiver of such party’s assets has been appointed.

 

(d) By the Inventors or CDI, upon sixty (60) days prior written notice, if
Spectral is in Default, and fails to cure such breach within sixty (60) days
following receipt of written notice from the non-breaching party specifying the
breach to be cured.

 

(e) By Spectral, upon sixty (60) days prior written notice, if CDI or the
Inventors are in Default, and fail to cure such breach within sixty (60) days
following receipt of written notice from the non-breaching party specifying the
breach to be cured.

 

Section 9.3 Rights Upon Expiration of the Term or Earlier Termination. Upon
expiration of the Term or earlier termination pursuant to Section 9.2, the
licenses granted in Article 2 will terminate.

 

13



--------------------------------------------------------------------------------

Section 9.4 Surviving Rights. Termination of this Agreement for any reason will
not effect:

 

(a) The rights and obligations of the parties provided in Section 4.5, Article
6, and Article 8, all of which will survive termination;

 

(b) Any other rights, obligations or liabilities which shall have accrued to the
benefit of a party prior to such termination (including without limitation
Spectral’s obligation to pay all royalty payments which have accrued hereunder
as of the effective date of such termination); and

 

(c) Any other rights of remedies provided at law or in equity which a party may
otherwise have against the another party.

 

ARTICLE 10

MISCELLANEOUS

 

Section 10.1 Notices.

 

(a) Every notice or other communication required or contemplated by this
Agreement must be in writing and sent by one of the following methods:

 

(i) personal delivery, in which case delivery will be deemed to occur the day of
delivery;

 

(ii) certified or registered mail, postage prepaid, return receipt requested, in
which case delivery will be deemed to occur the day it is officially recorded by
the U.S. Postal Service as delivered to the intended recipient; or

 

(iii) next-day delivery to a U.S. address by recognized overnight delivery
service such as FedEx, in which case delivery will be deemed to occur upon
receipt.

 

(b) In each case, a notice or other communication sent to a party must be
directed to the address for that party set forth below, or to another address
designated by that party by written notice:

 

If to CDI, to:

 

ChromoDynamics, Inc.

1195 Airport Road, Unit #1

Lakewood, New Jersey 08701

Attention:                                 

 

If to Spectral, to:

 

Spectral Molecular Technologies, Inc.

 

______________________________

Attention: Sanford J. Hillsberg

 

14



--------------------------------------------------------------------------------

If to Daniel L. Farkas, to:

 

Daniel L. Farkas

 

______________________________

 

If to Miriam Farkas, to:

 

Miriam Farkas

 

______________________________

 

If to Elliott Wachman, to:

 

Elliott Wachman

 

______________________________

 

If to Jill Wachman, to:

 

Jill Wachman

 

______________________________

 

Section 10.2 Governing Law. This Agreement is governed by the laws of the State
of California without giving effect to principles of conflict of laws.

 

Section 10.3 Jurisdiction; Service of Process. A party may initiate in the
courts of the State of California, County of Los Angeles, or, if it has or can
acquire jurisdiction, in the United States District Court for the Central
District of California, any proceeding seeking to enforce any provision of this
Agreement. Each of the parties consents to the jurisdiction of those courts (and
of the appropriate appellate courts) in any such action or proceeding and waives
any objection to venue laid therein. Process in any such action or proceeding
may be served by delivering a copy of the process to the party to be served at
the address and in the manner provided for the giving of notices in
Section 10.1. Nothing in this Section 10.3, however, affects the right of any
party to serve legal process in any other manner permitted by law.

 

Section 10.4 Non-waiver of Rights. Except as specifically provided for herein,
the waiver from time to time by a party of any of its rights or a party’s
failure to exercise any remedy will not operate or be construed as a continuing
waiver of the same or of any other rights or remedies provided in this
Agreement.

 

Section 10.5 No Agency. No party will, by virtue of this Agreement, have any
power to bind any other party to any obligation nor will this Agreement create
any relationship of agency, partnership or joint venture.

 

Section 10.6 Severability. If any provision of this Agreement is held
unenforceable by any court of competent jurisdiction, all other provisions of
this Agreement will remain effective. If any provision of this Agreement is held
to be unenforceable only in part or degree, it will remain effective to the
extent not held unenforceable.

 

15



--------------------------------------------------------------------------------

Section 10.7 Entire Agreement. This Agreement constitutes the entire agreement
of the parties pertaining to the subject matter of this Agreement. It supersedes
all prior agreements of the parties, whether oral or written, pertaining to the
subject matter of this Agreement.

 

Section 10.8 Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of all parties to this Agreement.

 

Section 10.9 Assignment. No party may, without the prior written consent (not to
be unreasonably withheld or delayed) of the other parties having been obtained,
assign or transfer this Agreement to any Third Party, provided, however, that
Spectral may assign this agreement in connection with a sale of all or
substantially all of its assets or a merger or other similar transaction, and
each party may assign or transfer this Agreement to any Affiliate of such party
without the prior written consent of any other party hereto, provided that the
assigning party guarantees the performance of its Affiliate.

 

Section 10.10 Counterparts. This Agreement may be executed in counterparts, each
of which is an original and all of which together constitute one and the same
instrument.

 

Section 10.11 License Survival During Bankruptcy. All rights and licenses
granted under or pursuant to this Agreement to the CMU Technology, if
applicable, are, and will otherwise be deemed to be, for purposes of Paragraph
365(n) of the U.S. Bankruptcy Code, licenses of rights to “Intellectual
Property” as defined under Paragraph 101(35A) of the U.S. Bankruptcy Code. The
parties agree that Spectral, as a licensee of such rights under this Agreement,
will retain and may fully exercise all of its rights and elections under the
U.S. Bankruptcy Code, subject to performance by Spectral of its obligations
under this Agreement.

 

[Remainder of page left blank intentionally.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first indicated
above.

 

CHROMODYNAMICS, INC.

By:   

/s/ Jill Wachman

   

Name: 

 

Jill Wachman, M.D.

   

Title: 

 

Vice President

SPECTRAL MOLECULAR

TECHNOLOGIES, INC.

By:   

/s/ Manfred Mosk

   

Name: 

 

Dr. Manfred Mosk

   

Title: 

 

Interim Chief Executive Officer

 

/s/ Daniel L. Farkas

DANIEL L. FARKAS

/s/ Miriam Farkas

MIRIAM FARKAS

/s/ Elliot Wachman

ELLIOTT WACHMAN

/s/ Jill Wachman

JILL WACHMAN

 

17



--------------------------------------------------------------------------------

EXHIBIT A

 

CMU TECHNOLOGY

 

(SEE ALSO COPY CMU LICENSE AGREEMENT ATTACHED HERETO)

 

1. All technologies covered under the following U.S. Patents:

 

  •   U.S. Patent 5,796,512: Sub-Micron Imaging System Having an Acousto-optic
Tunable Filter

 

  •   U.S. Patent 5,841,577: Light Microscope Having Acousto-optic Tunable
Filter

 

2. All software that has been developed by Drs. Wachman and Farkas and
Mr. Wen-hua Niu, prior to the Effective Date of the CMU License Agreement, and
related to the technologies which are referenced in #1 above:

 

  a) software required to run microscope system (I/O, electronics and hardware
control, etc.

 

  b) AOTF-derived image processing routines

 

  c) AOTF crystal design and modeling routines

 

  d) spectral analysis software

 

  e) 3-D spectral visualization routines

 

Applications include but are not limited to:

 

3. In-vitro spectral imaging (fixed specimens, ex-vivo, or live cells)

 

  a) brightfield

 

  b) reflected light

 

  c) fluorescence

 

  d) pathology/histology

 

  e) FISH

 

4. In-vivo spectral imaging

 

  a) endoscopy by AOTFs

 

  b) surface imaging by AOTFs (dermascopy)

 

  c) non-invasive sub-surface imaging by AOTFs (oxygen sensing, etc.)

 

  d) Optical Coherence Tomography using AOTFs

 

5. Macroscopic spectral imaging

 

6. Use of AOTF system for illumination in combination with a different spectral
system for detection (Liquid Crystal Tunable filter system, Sagnac
interferometer-based system, etc.)

 

18



--------------------------------------------------------------------------------

EXHIBIT B

 

ENDOSCOPIC INVENTION

 

IMAGING ELASTIC SCATTERING SPECTROSCOPY

 

Inventors; Daniel L. Farkas, PhD; Elliot S. Wachman, PhD; Jill Wachman, MD;
Miriam Farkas, MD

 

BACKGROUND OF THE INVENTION

 

Field of the Invention

 

[0001] The present invention is broadly concerned with providing a non-invasive
technique for the early detection of cancer and other abnormal tissue and, more
particularly, to the field of imaging elastic scattering spectroscopy (IESS).

 

Description of the Background

 

[0002] Detecting abnormal tissue early is critical to the successful treatment
of disease. Life expectancy of patients with malignancy or cancer, for example,
can increase dramatically when abnormal tissue is identified while still in a
pre-malignant state. Such tissue regions, dysplasia and carcinoma in situ being
typical examples, are ordinarily detected by surgical biopsy. The removed tissue
is sent to a pathologist, where it is examined under a microscope for the
characteristic morphological changes that indicate abnormal cell growth. Upon
receiving the pathology report, the physician can then decide whether further
removal of the tissue is indicated.

 

[0003] This method of treatment has a number of serious drawbacks. For example,
only a limited number of regions can be biopsied, with the choice of region
determined only by its gross appearance in the eyes of the physician. It is
therefore quite likely that a problem area, particularly one in an early stage
of abnormality, may be missed completely. Another serious drawback of this
method of treatment is that since the identification of abnormality must await
the pathology report, surgical removal of the abnormal tissue often must be
performed during a separate procedure (and sometimes even by successive
iterations), thereby increasing risk to the patient, and inconvenience and cost
for both the patient and the physician.

 

[0004] Within the last decade or so, a number of all-optical techniques for
identifying abnormal tissue have been developed in an attempt to avoid these
problems. These approaches have the potential for allowing problem sites to be
detected over a large area sensitively and quickly, without having to rely on
the subjective judgment of the physician. In addition, because suspicious areas
can be identified during the initial examination, diseased tissue can be removed
immediately, and completeness of the excision assessed by prompt reimaging of
the area in question.

 

[0005] The most developed of these optical techniques makes use of differences
in the spectra of fluorescence exhibited by normal and abnormal tissue. This
fluorescence is ordinarily excited by laser illumination, and can be either
intrinsic or extrinsic. Although numerous groups are working on the development
of fluorescence-based systems for cancer diagnosis, to date only one device has
reached the commercial market. The LIFE scope, manufactured by Xillix Inc. and
marketed by Olympus, Inc., uses ultraviolet laser light to excite tissue
autofluorescence through a bronchoscope. It is presently being used by
approximately 50 groups worldwide with a cost of upwards of $200,000 per unit.
Although this device provides much greater sensitivity than standard white-light
bronchoscopy, single procedures can be very time consuming. Even experienced
surgeons often require 45 minutes to perform one examination which would take
only 3 minutes using standard bronchoscopy equipment. The use of the LIFE scope
is not only quite draining for the patient and physician, but also limits
greatly the number of patients that can be seen, thereby substantially
increasing procedure cost.

 

[0006] Other groups have used Raman signals to identify abnormal tissue, however
these signals are extremely weak, and it may be difficult to implement as a
practical clinical tool.

 

[0007] A third approach, elastic scattering spectroscopy (ESS), illuminates the
sample, and looks at the spectral content of the light scattered from tissue
right beneath the surface by using a point probe in contact with the tissue
surface. This method has the capability of detecting disorganized epithelial
orientation and architecture, morphological changes in epithelial surface
texture and thickness, cell crowding, enlargement and hyperchromicity of cell
nuclei, increased concentration of metabolic organelles, and the presence of
abnormal protein packages. ESS has been used to study the skin, the eyes, the
bladder, the prostate and many different regions of the gastrointestinal tract.
In one study, ESS was used to differentiate neoplastic from non-neoplastic
tissue and adenomatous polyps from hyperplasic polyps in the colon with a
predictive accuracy of ~85%. In another study ESS was used to detect

 

19



--------------------------------------------------------------------------------

bladder cancer with a sensitivity of 100% and a specificity of 97%. Preliminary
tests of this technique in the lower GI tract demonstrated the ability of
differentiating between dysplasia, adenoma/adenocarcinoma, and normal mucosa
with a sensitivity of 100% and a specificity of 98%. Studies in the skin have
demonstrated a sensitivity of 90.3% and a specificity of 77.4% for
distinguishing primary melanomas from benign nevi. Over a decade of clinical
trials with this instrument in a variety of organ systems has shown that these
spectra can provide a sensitivity means of detecting even early abnormal tissue.
At present, however, this method is capable of providing single point
measurements only, thereby making it inappropriate for routine clinical use.

 

[0008] Therefore, there is a need in the art for a system for detecting ESS
signals in a full imaging mode which can be equally applicable to imaging
endoscopically and imaging externally for routine clinical use.

 

SUMMARY OF THE PRESENT INVENTION

 

[0009] One aspect of the present invention is a method of generating data which
comprises illuminating a target with polarized light and serially imaging the
target at both parallel and perpendicular polarizations for each of a plurality
of different wavelengths. The serially imaging may include: illuminating the
target with a wavelength-tunable light source; illuminating the target with a
broadband light source in series with a wavelength-tunable filter; illuminating
the target with a broadband light source and detecting reflected light with a
detector whose wavelength acceptance can be chosen by interposing chromatic
filters in the light path; or illuminating the target with a broadband light
source and detecting reflected light with a wavelength-tunable filter in series
with a detector.

 

[0010] Another aspect of the present invention is a method of generating data
which comprises illuminating a target with polarized light, serially imaging the
target at both parallel and perpendicular polarizations for each of a plurality
of different wavelengths and determining range information indicative of a
distance to the target. Again, the serially imaging may include: illuminating
the target with a wavelength-tunable light source; illuminating the target with
a broadband light source in series with a wavelength-tunable filter;
illuminating the target with a broadband light source and detecting reflected
light with a detector whose wavelength acceptance can be chosen by interposing
chromatic filters in the light path or illuminating the target with a broadband
light source and detecting reflected light with a wavelength-tunable filter in
series with a detector. Additionally, determining range information may be
accomplished optically, sonically and/or mechanically. Further, determining
range information may be accomplished by illuminating a spot of the target with
a collimated beam of known diameter and degree of collimation, recording the
size of the illuminated spot reflected from the target, and calculating the
distance to the target using the size of the illuminated spot and the known
diameter and degree of collimation of the beam.

 

[0011] Another aspect of the present invention is screening for abnormal cells
and is comprised of illuminating a target with polarized light, serially
producing a series of images of the target at both parallel and perpendicular
polarizations for each of a plurality of different wavelengths, determining a
distance to the target, and analyzing the series of images based on the distance
to identify abnormal cells. The analysis may include an analysis based on Mie
theory mathematics.

 

[0012] The present invention is also directed to an apparatus comprising a light
source for generating polarized light. Means are provided to convey the
polarized light to a target. A collector receives light reflected from the
target. A detector is responsive to the collector for generating images at both
parallel and perpendicular polarizations for each of a plurality of wavelengths.
A range finder detects a distance to the target. The apparatus is under the
control of control electronics and may be configured to image areas on the
surface of the body, or configured so as to be inserted into various body
cavities. Typically, the apparatus would be used in conjunction with an analyzer
for analyzing the images for evidence of abnormal cells.

 

[0013] To enable the generation of images at a plurality of wavelengths, either
the source of light or the detector is wavelength tunable. The polarizers may
include any of a variety of known polarizing devices including, but not limited
to a polarizing sheet, a polarizing beamsplitter, or a polarizing-preserving
fiber. The range finder may be an optical, acoustical and/or mechanical device.

 

[0014] The present invention provides a non-invasive technique for the early
detection of cancer and other abnormal tissue. The present invention allows for
detecting ESS signals in a full imaging mode which can be equally applicable to
imaging endoscopically and imaging externally for routine clinical use.

 

20



--------------------------------------------------------------------------------

BRIEF DESCRIPTION OF THE DRAWINGS

 

[0015] To enable the present invention to be easily understood and readily
practiced, the present invention will now be described for purposes of
illustration and not limitation, in connection with the following figures
wherein:

 

[0016] FIG. 1 illustrates an apparatus constructed according to the present
invention used in a process for screening for abnormal cells;

 

[0017] FIG. 2 is a block diagram of one embodiment of the apparatus shown in
FIG. 1;

 

[0018] FIG. 3 is a diagram illustrating the steps of a method of screening
according to the present invention;

 

[0019] FIG. 4 is a diagram of another embodiment of the present invention useful
for screening for abnormal cells in a body cavity;

 

[0020] FIG. 5A is a detailed diagram illustrating a port element which may be a
component of the present invention;

 

[0021] FIGS. 5B and 5C are detailed diagrams illustrating a range finding
mechanism useful for determining the distance between the tissue and probe which
may be a component of the present invention; and

 

[0022] FIGS. 6A and 6B are detailed diagrams illustrating alternative
embodiments for the collection components of the present invention.

 

DETAILED DESCRIPTION OF THE INVENTION

 

[0023] One embodiment of an apparatus 10 constructed according to the teachings
of the present invention and useful for screening for abnormal cells is
illustrated in FIG. 1. In FIG. 1, a patient 12 is positioned on an examining
table 14. A target 16 is examined by apparatus 10 as will be described in detail
below. Those of ordinary skill in the art will recognize that target 16 is meant
to be exemplary and not limiting.

 

[0024] Most internal and external surfaces of the body are covered with a layer
of cells known as the epithelium. One of the more common types of epithelial
tissue is known as the “columnar epithelium”, in which a single layer of
epithelial cells lies on top of the thicker sub-mucosal layer. In such a case,
the epithelial nuclei can be considered as scattering spheres embedded in a
surrounding uniform medium of different optical composition.

 

[0025] The way that light scatters in such a situation depends upon a number of
factors: scattering angle, sphere size, wavelength and polarization of the light
being scattered, as well as the optical properties of the spheres and
surrounding medium. The mathematics used to describe this scattering is known as
the Mie theory. Hence, if the wavelengths and polarization of the illumination
light, the detection angle, and the optical properties of the tissue are know,
the Mie theory can be used to calculate the size of the nuclear spheres
responsible for the observed scatter. If a camera is used to produce images of
the light reflected from the target 16, then an analysis of the images will
result in a map of nuclear size at each point in the tissue imaged. This is the
basis of imaging elastic scattering spectroscopy (IESS).

 

[0026] The apparatus 10 shown if FIG. 1 is illustrated in greater detail in FIG.
2. In FIG. 2, a light source 20 is used to generate polarized light. The light
source 20 may be comprised of a filament 22 or other source of light. Filament
22 may be a tunable light source or a broadband light source. Should filament 22
be a tunable light source, it is preferably capable of rapidly switching between
wavelengths. Should filament 22 be a broadband light source, a tunable filter 24
may optionally be used in series with filament 22 to provide light at discrete
wavelengths. Tunable filter 24 should be a device that is capable of rapidly
switching between wavelengths, such as an acousto-optic tunable filter (AOTF) or
monochromator. The light 29 from light source 20 exists device 10 through an
illumination port 30 for illuminating the target 16. The light source 20 is
directly in line with illumination port 30, or fiber optics may be used to
convey light to the illumination port 30. Additionally, a polarizer 26 may be
included in light source 20 within the light path to polarize the light.
Polarizer 26 could be any device that polarizes light, for example, a polarizing
sheet, a polarizing beamsplitter, a polarizing-preserving fiber, among others.
Those of ordinary skill in the art will recognize that polarizer 26 may be any
polarizing element known in the art. The light source is under the control of
control electronics 28.

 

[0027] Target 16 may be any tissue, including external tissue, such as the skin,
or internal tissue such as those accessible endoscopically or otherwise, as will
be described below. The light 29 is polarized at this point and may be serially
tuned through a plurality of wavelengths by the filter 24. Alternatively, and as
will become apparent, the light could remain broadband, with the tuning
occurring on the detection side of apparatus 10.

 

[0028] Light 32 reflected from target 16 is received by an imaging port 34. A
collector, or series of collection components, 36 is responsive to the light 32
collected at the imaging port 34. Collection components 36 may include
polarization filters 38 and imaging optics 40. An imaging detector 42 is
responsive to the collector 36 for generating images at both parallel and
perpendicular polarizations for each of a plurality of wavelengths. If filament
22 is a broadband light source, and light source 20 does not include tunable
filter 24, collection components 36 may contain a tunable filter 24 to provide
for spectral discrimination. Tunable filter 24 should be a device that is
capable of rapidly switching between wavelengths, such as an acousto-optic
tunable filter (AOTF) or monochromator The

 

21



--------------------------------------------------------------------------------

imaging detector 42 is under the control of control electronics 28 and, when
collector 36 contains a tunable filter, the collector 36 will also be under the
control of control electronics 28.

 

[0029] Apparatus 10 includes a range finder 44 for detecting the distance
between a range finding port 45 and target 16. Ranger finder 44 may be
implemented using any known form of optical, acoustical (sonic) or mechanical
range finding device. Range finder 44 is under the control of control
electronics 28 and will produce range information for each target 16.

 

[0030] An analyzer 46, which may be integral with apparatus 10 or remote from
apparatus 10, is responsive to the images and the range information. Based on
the range information, the images are analyzed to identify abnormal cells using
the aforementioned Mie theory.

 

[0031] A method of operating the apparatus 10 of the present invention is
illustrated in FIG. 3. In FIG. 3, at step 50, polarized light 29 is used to
illuminate target 16. At step 52, light reflected from the target is collected.
At step 54 the collected light is used to serially create images at both
parallel and perpendicular polarizations at a plurality of wavelengths. The
resulting set of images provides elastic scattering spectra at each imaged
point.

 

[0032] Step 50 may include illuminating the target with a tunable light source
or a broadband light source in series with a tunable filter. Alternatively, step
50 may include illuminating the target with a broadband light source and step 54
may include detecting reflected light with a tunable detector or with a tunable
filter in series with a detector.

 

[0033] At step 56 range information indicative of the distance to the target,
e.g. the distance between the target and the range finding port 45, is
generated. The range information may be generated optically, sonically, or
mechanically. Although FIG. 3 illustrates the range finding step after steps 50,
52 and 54, the range finding operation can be performed either before or in
parallel with steps 50, 52 and/or 54.

 

[0034] Steps 50, 52 and 54 may be referred to as a method of generating data as
those steps result in the production of the images needed to screen for abnormal
cells. The method of generating data may also include the range finding
operation represented by step 56.

 

[0035] At step 58 the generated images are analyzed based on the distance
information. This analysis may include an analysis based on the Mie theory. The
analysis may determine the nuclear size distribution point-by-point throughout
the imaged region. Because size information is a parameter often used by a
pathologist when diagnosing biopsied tissue, the analysis results may optionally
be pictorially displayed before the physician (with, for example, different
sizes depicted in false color), thereby providing a near real-time assessment of
the nature of the tissue being examined. Those of ordinary skill in the art will
recognize that the screening for abnormal cells can be done offline. That is,
steps 50, 52, 54 and 56 may be performed and the data transmitted to a remote
location for analysis or stored for later analysis.

 

[0036] FIG. 4 illustrates another embodiment of the present invention in which
the apparatus 10’ is configured for screening for abnormal cells in a body
cavity. A portion of the apparatus 10’ may be designed as an imaging probe to be
inserted into and removed from an instrument channel of a conventional endoscope
64, or incorporated as a permanent additional port in a modified endoscope.

 

[0037] As shown FIG. 4, light source 20 may be a spectral light source. Light
source 20 may be a monochromator (Polychrome IV, Till Photonics, Eugene, OR) or
AOTF-based source (ChromoDynamics, Inc., Lakewood, NJ), fed through a first
optical fiber 66 which leads to the distal end of an endoscope probe. First
optical fiber 66 provides a means for conveying the polarized light. In an
endoscopic embodiment, fiber optics are the most practical way of conveying the
light from the light source. In other embodiments, mirrors, beam splitters,
prisms, reflective devices, fiber optics, direct paths and the like may be used
as means for conveying. Polarization of the illumination light may be provided
by sheet polarizers (not shown) at the two illumination ports 30 (see FIG. 5A)
instead of using polarizer 26 as shown in FIG. 2, or by other means. The single
imaging port 34 (see FIG. 5A) has a second optical path (which may be provided
by a pair of optical fibers or a lens system as shown in FIGs. 6A and 6B)
responsive thereto to direct the collected light to the collector 36 discussed
in detail with FIGS. 6A and 6B. The optical fiber 66 has an outer diameter and
length compatible with insertion down the instrument channel of conventional
endoscopes (for many scopes, this necessitates an outer diameter less than 2.0
mm).

 

[0038] FIG. 5A illustrates range finding port 45. FIGS. 5B and 5C illustrate a
simple, inexpensive range finding mechanism useful for determining the distance
between the tissue and probe. Range finding may be implemented using a
low-power, infrared laser diode fed fiber-optically into an optical
range-finding port at the distal end of the endoscope. The output optic on this
port will collimate this beam as much as possible to insure that the exiting
beam has a very low divergence angle. For a given starting beam diameter and
degree of collimation, the size of the spot illuminated on the tissue as a
proportion of the entire illuminated field-of-view will vary depending upon the
tissue-probe separation, as shown schematically in FIGS. 5B and 5C. At larger
separations (as shown in FIG. 5B) the near-collimated range finding laser spot
takes up a smaller area of illuminated field of view than at smaller separations
(as shown in FIG. 5C). The laser can then be pulsed on once, or several times,
per image set, the size of the reflected spot in the tissue measure, and from
this, the tissue-probe distance calculated. Although this technique

 

22



--------------------------------------------------------------------------------

will provide a reasonable determination of distance only in the center of the
images field, this should be sufficient for the purposes of the IESS analysis,
particularly in regions of fairly regular topology (such as, for example, the
esophagus) where tissue-probe distances throughout the imaged area can be
readily extrapolated from the value measured at the center of the field. In
addition, topology of the illuminated region may also be adduced by looking at
the size and shape of the illuminated region.

 

[0039] A camera 68 is affixed to the proximal end of the endoscope 64. The
images may be captured with a high-speed black-and-white charged coupled device
(CCD) camera (SensiCam VGA, Cooke Corporation, Auburn Hills, MI) and sent to a
PC computer 70 that performs the function of the analyzer in FIG. 2. PC 70 may
contain software and/or hardware for image analysis, classification and display.
Camera 68 may be an independent unit proximately mounted to apparatus 64, or an
integrated part of apparatus 64, such as an embedded camera chip. Camera 68 is
preferably capable of high-speed operation and broad sensitive spectral response
for image acquisition.

 

[0040] FIGS. 6A and 6B show examples of other configurations of collection
components 36 which may be used. As shown in FIG. 6A and 6B either polarizing
sheets 76 or polarization beam splitting optics 84 can be used to split the
parallel and perpendicular polarizations. Collector 36 can include imaging
optics 40. Collector 36 may include a portion of optical fibers 79 and 80 or a
lens assembly which provide a second optic path 78. The collector 36 may also
include collection optics as shown in FIG. 6B. Collector 36 may include a
tunable filter 24 such as an AOTF-tunable imaging filter (ChromoDynamics, Inc.).

 

[0041] The fiber optic path provided by the collector 36 may provide a coherent
imaging bundle or bundles of optical fibers to deliver images to external camera
68, or to focus the images onto a camera chip (not shown) within endoscope 64.
This may also be done by an appropriately designed lens assembly instead of
optical fibers. If collection components 36 includes a tunable filter 24 (not
shown), tunable filter 24 may be located at any suitable location in the light
path.

 

[0042] FIGs. 6A and 6B are intended to illustrate that numerous alternative
embodiments of the present invention may be devised by those of ordinary skill
in the art. The exact sequence of tuning, polarizing and focusing the light, and
whether the tuning is performed on the input side (i.e. prior to the target) or
the output side (i.e. after the target) is of no consequence to the present
invention. Many components other than those disclosed may be used to perform the
desired function, and the selection of one type of component over another may
dictate other components that need to be in the light path. Thus, while the
present invention has been described in conjunction with presently preferred
embodiments, those of ordinary skill in the art will recognize that many
modifications and variations are possible. The present invention is intended to
be limited only by the scope of the following claims and not by the scope of the
disclosed exemplary embodiments.

 

23



--------------------------------------------------------------------------------

What is claimed is:

 

1. A method of generating data, comprising:

 

illuminating a target with polarized light; and

 

serially imaging said target at both parallel and perpendicular polarizations
for each of a plurality of different wavelengths.

 

2. The method of claim 1 wherein said serially imaging includes illuminating the
target with a wavelength-tunable light source.

 

3. The method of claim 1 wherein said serially imaging includes illuminating the
target with a broadband light source in series with a wavelength-tunable filter.

 

4. The method of claim 1 wherein said serially imaging includes illuminating the
target with a broadband light source and detecting reflected light with a
detector whose wavelength acceptance can be chosen by interposing chromatic
filters in the light path.

 

5. The method of claim 1 wherein said serially imaging includes illuminating the
target with a broadband light source and detecting reflected light with a
wavelength-tunable filter in series with a detector.

 

5a. The method of claim 1 wherein said wavelength tunable filter is an AOTF.

 

6. A method of generating data, comprising:

 

illuminating a target with polarized light;

 

serially imaging said target at both parallel and perpendicular polarizations
for each of a plurality of different wavelengths; and

 

determining range information indicative of a distance to the target.

 

7. The method of claim 6, wherein said serially imaging includes illuminating
the target with a wavelength-tunable light source.

 

8. The method of claim 6 wherein said serially imaging includes illuminating the
target with a broadband light source in series with a wavelength-tunable filter.

 

9. The method of claim 6 wherein said serially imaging includes illuminating the
target with a broadband light source and detecting reflected light with a
detector whose wavelength acceptance can be chosen by interposing chromatic
filters in the light path.

 

10. The method of claim 6 wherein said serially imaging includes illuminating
the target with a broadband light source and detecting reflected light with a
wavelength-tunable filter in series with a detector.

 

10a. The method of claim 6 wherein said wavelength tunable filter is an AOTF.

 

11. The method of claim 6 wherein said determining includes either optically,
sonically or mechanically determining range information.

 

12. The method of claim 6 wherein said determining range information comprises:

 

illuminating a spot of said target with a collimated beam of known diameter and
degree of collimation;

 

recording the size of the illuminated spot reflected from said target; and

 

calculating the distance to said target using the size of the illuminated spot
and the known diameter and degree of collimation of the beam.

 

13. A method of screening for abnormal cells, comprising:

 

illuminating a target with polarized light;

 

serially producing a series of images of said target at both parallel and
perpendicular polarizations for each of a plurality of different wavelengths;

 

24



--------------------------------------------------------------------------------

determining a distance to the target; and

 

analyzing said series of images based on said distance.

 

14. The method of claim 13, wherein said analyzing includes an analysis based on
a Mie theory.

 

15. A method of screening for abnormal cells, comprising:

 

generating polarized light;

 

directing said polarized light onto a target;

 

collecting polarized light reflected from the target;

 

serially generating images at both parallel and perpendicular polarizations for
each of a plurality of different wavelengths from said gathered polarized light;

 

determining a distance to the target; and

 

analyzing said generated images based on the distance to determine cell
structure.

 

16. The method of claim 15, wherein said analyzing includes an analysis based on
a Mie theory.

 

17. The method of claim 15 wherein said determining includes either optically,
sonically, or mechanically determining the distance to the target.

 

18. The method of claim 15 wherein said determining comprises:

 

illuminating a spot of said target with a collimated beam of known diameter and
degree of collimation;

 

recording the size of the illuminated spot reflected from said target; and

 

calculating the distance to said target using the size of the illuminated spot
and the known diameter and degree of collimation of the beam.

 

19. An apparatus, comprising:

 

a light source for generating polarized light;

 

means for conveying the polarized light to a target;

 

a collector for receiving light reflected from the target;

 

a detector responsive to said collector for generating images at both parallel
and perpendicular polarizations for each of a plurality of wavelengths;

 

a range finder for detecting a distance to the target; and

 

control electronics for controlling the generating of images and the range
finder.

 

20. The apparatus of claim 19 wherein either said light source or said detector
is wavelength tunable.

 

21. The apparatus of claim 19 wherein said detector includes a charge coupled
device.

 

22. The apparatus of claim 19 wherein said light source includes a
monochromator.

 

23. The apparatus of claim 19 wherein said light source or said detector
includes an AOTF.

 

24. The apparatus of claim 19 wherein said light source includes a polarizing
element in series with a source of illumination.

 

25. The apparatus of claim 19 wherein said range finder includes either an
optical, acoustical or mechanical device.

 

26. The apparatus of claim 19 wherein said range finder comprises:

 

a light source for generating a collimated beam of known diameter and degree of
collimation for illuminating a spot of said target; and

 

a collector for detecting and recording the size of the illuminated spot
reflected from said target;

 

wherein said control electronics calculates the distance to said target using
the size of the illuminated spot and the known diameter and degree of
collimation of the beam.

 

25



--------------------------------------------------------------------------------

27. An apparatus, comprising:

 

a light source for generating polarized light;

 

a first fiber optic path having a proximal end responsive to said light source
and a distal end having an illumination port for illuminating a target;

 

a second fiber optic path having a distal end having an imaging port responsive
to light reflected by the target and a proximal end, said first and second fiber
optic paths constructed such that said distal ends can be inserted into a body
cavity;

 

a detector responsive to said proximal end of said second fiber optic path for
generating images at both parallel and perpendicular polarizations for each of a
plurality of wavelengths;

 

a range finder for detecting a distance from said distal ends of said fiber
optic paths to the target; and

 

control electronics for controlling the generating of images and the range
finder.

 

28. The apparatus of claim 27 wherein either said light source or said detector
is wavelength tunable.

 

29. The apparatus of claim 27 wherein said detector includes a charge coupled
device.

 

30. The apparatus of claim 27 wherein said light source includes a
monochromator.

 

31. The apparatus of claim 27 wherein said light source or said detector
includes an AOTF.

 

32. The apparatus of claim 27 wherein said light source includes a polarizing
element in series with a source of illumination.

 

33. The apparatus of claim 27 wherein said range finder includes either an
optical, acoustical or mechanical device.

 

34. The apparatus of claim 27 wherein said range finder comprises:

 

a light source for generating a collimated beam of known diameter and degree of
collimation for illuminating a spot of said target; and

 

a collector for detecting and recording the size of the illuminated spot
reflected from said target;

 

wherein said control electronics calculates the distance from said distal ends
of said fiber optic paths to said target using the size of the illuminated spot
and the known diameter and degree of collimation of the beam.

 

35. A system, comprising:

 

a light source for generating polarized light;

 

means for conveying the polarized light to a target;

 

a collector for receiving light reflected from the target;

 

a detector responsive to said collector for generating images at both parallel
and perpendicular polarizations for each of a plurality of wavelengths;

 

a range finder for detecting a distance to the target;

 

control electronics for controlling the generation of the images and distance
detection; and

 

an analyzer for analyzing the images based on the detected distance.

 

36. The system of claim 35 wherein either said light source or said detector is
wavelength tunable under the control of said control electronics.

 

37. The system of claim 35 wherein said detector includes a charge coupled
device under the control of said control electronics.

 

26



--------------------------------------------------------------------------------

ABSTRACT

 

An apparatus for image elastic scattering spectroscopy is disclosed that is
comprised of a light source for generating polarized light. Means are provided
to convey the polarized light to a target. A collector receives light reflected
from the target. A detector is responsive to the collector for generating images
at both parallel and perpendicular polarizations for each of a plurality of
wavelengths. A range finder detects a distance to the target. Control
electronics control the image generation and the range finder. The apparatus may
be configured to image areas on the surface of the body or configured so as to
be inserted into various body cavities. Typically, the apparatus will be used in
conjunction with an analyzer for analyzing the images for evidence of abnormal
cells. Methods of gathering data and of screening for abnormal cells are also
disclosed.

 

27